 

Exhibit 10.2

 



WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of May 14, 2018, is
by and between TapImmune Inc., a Nevada corporation (the “Company”) and the
undersigned holder (the “Holder”) of those certain (i) Series D Warrant to
Purchase Common Stock issued by the Company to the Holder, which warrant is
exercisable at an exercise price (the “Series D Warrant Exercise Price”) of
$9.00 per share (the “Series D Warrant”); (ii) Series E Warrant to Purchase
Common Stock issued by the Company to the Holder, which warrant is exercisable
at an exercise price (the “Series E Warrant Exercise Price”) of $15.00 per share
(the “Series E Warrant”); and (iii) Series F Warrant to Purchase Common Stock
issued by the Company to the Holder, which warrant is exercisable at an exercise
price (the “Series F Warrant Exercise Price”) of $7.20 per share (the “Series F
Warrant”).

 

WHERAS, the Holder’s Series D Warrant is exercisable for a number of shares of
common stock, par value $0.001 per share, of the Company (the “Common Stock”) as
set forth on such Holder’s signature page hereto (the “Series D Warrant Shares”)
and the Holder desires to fully exercise such Series D Warrant and, immediately
prior to such exercise and in consideration of the Holder’s agreement to so
exercise such Series D Warrant, the Company has agreed to reduce the Series D
Warrant Exercise Price to $2.50 per share (the “Revised Series D Warrant
Exercise Price”); and

 

WHERAS, the Holder’s Series E Warrant is exercisable for a number of shares of
Common Stock as set forth on such Holder’s signature page hereto (the “Series E
Warrant Shares”) and the Holder desires to fully exercise such Series E Warrant
and, immediately prior to such exercise and in consideration of the Holder’s
agreement to so exercise such Series E Warrant, the Company has agreed to reduce
the Series E Warrant Exercise Price to $2.50 per share (the “Revised Series E
Warrant Exercise Price”).

 

WHERAS, the Holder’s Series F Warrant is exercisable for a number of shares of
Common Stock as set forth on such Holder’s signature page hereto (the “Series F
Warrant Shares”) and the Holder desires to fully exercise such Series F Warrant
and, immediately prior to such exercise and in consideration of the Holder’s
agreement to so exercise such Series F Warrant, the Company has agreed to reduce
the Series F Warrant Exercise Price to $2.50 per share (the “Revised Series F
Warrant Exercise Price”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the respective meanings ascribed to such terms in the Series D Warrant,
Series E Warrant and Series F Warrant.

 

ARTICLE II

EXERCISE OF WARRANTS;

REDUCTION OF EXERCISE PRICES OF WARRANTS; CLOSING

  

Section 2.1 Exercise of Series D Warrant. Subject to the satisfaction (or
waiver) of the closing conditions set forth in Article IV hereof, upon the
Closing, the Company and the Holder hereby agree that the Series D Warrant
Exercise Price shall be reduced to the Revised Series D Warrant Exercise Price
and the Holder shall fully exercise the Series D Warrant for the number of
Series D Warrant Shares underlying such Holder’s Series D Warrant at the Revised
Series D Warrant Exercise Price per share, for aggregate cash proceeds to the
Company in the amount set forth on the Holder’s signature page hereto, pursuant
to the terms of the Series D Warrant. Holder shall execute and deliver the
aggregate cash exercise price for such Series D Warrant to the bank account set
forth on the Company’s signature page hereto and the Company shall deliver the
Series D Warrant Shares to the Holder via the Depository Trust Company Deposit
or Withdrawal at Custodian system pursuant to the instructions set forth on the
Holder’s signature page hereto.

 



1

 

 

Section 2.2 Exercise of Series E Warrant. Subject to the satisfaction (or
waiver) of the closing conditions set forth in Article IV hereof, upon the
Closing, the Company and the Holder hereby agree that the Series E Warrant
Exercise Price shall be reduced to the Revised Series E Warrant Exercise Price
and the Holder shall fully exercise the Series E Warrant for the number of
Series E Warrant Shares underlying such Holder’s Series E Warrant at the Revised
Series E Warrant Exercise Price per share, for aggregate cash proceeds to the
Company in the amount set forth on the Holder’s signature page hereto, pursuant
to the terms of the Series E Warrant. Holder shall execute and deliver the
aggregate cash exercise price for such Series E Warrant to the bank account set
forth on the Company’s signature page hereto and the Company shall deliver the
Series E Warrant Shares to the Holder via the Depository Trust Company Deposit
or Withdrawal at Custodian system pursuant to the instructions set forth on the
Holder’s signature page hereto.

 

Section 2.3 Exercise of Series F Warrant. Subject to the satisfaction (or
waiver) of the closing conditions set forth in Article IV hereof, upon the
Closing, the Company and the Holder hereby agree that the Series F Warrant
Exercise Price shall be reduced to the Revised Series F Warrant Exercise Price
and the Holder shall fully exercise the Series F Warrant for the number of
Series F Warrant Shares underlying such Holder’s Series F Warrant at the Revised
Series F Warrant Exercise Price per share, for aggregate cash proceeds to the
Company in the amount set forth on the Holder’s signature page hereto, pursuant
to the terms of the Series F Warrant. Holder shall execute and deliver the
aggregate cash exercise price for such Series F Warrant to the bank account set
forth on the Company’s signature page hereto and the Company shall deliver the
Series F Warrant Shares to the Holder via the Depository Trust Company Deposit
or Withdrawal at Custodian system pursuant to the instructions set forth on the
Holder’s signature page hereto.

 

Section 2.4 Closing. Upon the terms and subject to the conditions set forth
herein, the closing of this Agreement and the exercise of the Series D Warrant
(as amended hereby), Series E Warrant (as amended hereby), and Series F Warrant
(as amended hereby) (collectively, the “Warrants”) contemplated in this Section
2 (the “Closing”) will take place at 2:00 p.m., New York time, on the first
business day after the satisfaction or waiver of the closing conditions set
forth in Article IV at Closing, at the offices of Shumaker, Loop & Kendrick,
LLP, 101 E. Kennedy Blvd., Suite 2800, Tampa, Florida, unless another time, date
or place is agreed to in writing by the parties. The date on which the Closing
occurs is referred to herein as the “Closing Date.” Upon Closing, all Warrants
exercised pursuant to this Agreement, shall be deemed automatically and
immediately cancelled and retired and shall not be reissued, sold or
transferred. Within five (5) business days following the Closing Date, the
Holder shall deliver to the Company the original Series D Warrant, Series E
Warrant and Series F Warrant held by Holder (or an affidavit of lost security
with respect to any such Warrant).

 

Section 2.5 Filing of Form 8-K and Prospectus Supplement. On or before 9:00
a.m., New York time, on the first (1st) Business Day following the Closing, the
Company shall file a Current Report on Form 8-K, including the form of this
Agreement (the “8-K Filing”), with the Securities and Exchange Commission
(“Commission”) in the form required by the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). From and after the 8-K Filing, the Company
represents to the Holder that it shall have publicly disclosed all material,
non-public information delivered to the Holder by the Company, or any of their
respective officers, directors, employees or agents. In addition, effective upon
the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company or any of their respective officers, directors,
agents, employees or affiliates on the one hand, and the Holder or any of its
affiliates on the other hand, shall terminate.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement and as of the Closing Date:

 

(a) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Nevada.

 



2

 

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected.

 

(d) Issuance of Series D and E Warrant Shares; Registration Statements. The
Series D Warrant Shares, Series E Warrant Shares and Series F Warrant Shares
(collectively, the “Warrant Shares”) are duly authorized and, when issued and
paid for in accordance with the respective terms of the Warrants, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company. The Company has prepared and filed registration
statements on Form S-1, File No. 333-205757 and Form S-3, File No. 333-215258
(collectively, the “Registration Statements”) in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on August 7, 2015 and January 18, 2017 respectively and
the combined prospectus for all of the foregoing Registration Statements File
No. 333-220538, which became effective on December 29, 2017 (“Prospectus”), and
such amendments and supplements thereto as may have been required to the date of
this Agreement. The 8-K Filing shall be incorporated by reference into the
Registration Statements, thereby updating the Prospectus included therein. The
Warrant Shares are registered for issuance or resale, as the case may be, by the
Holder on the Registration Statements and the Company knows of no reasons why
such Registration Statements shall not remain available for the issuance or
resale, as the case may be, of such Warrant Shares for the foreseeable future.
The Company shall use its reasonable best efforts to keep the Registration
Statements effective and available for use by the Holder until all Warrant
Shares are sold by the Holder. The Registration Statements are effective under
the Securities Act and no stop order preventing or suspending the effectiveness
of the Registration Statements or suspending or preventing the use of the
Prospectus has been issued by the Commission and no proceedings for that purpose
have been instituted or, to the knowledge of the Company, are threatened by the
Securities and Exchange Commission (“Commission”). At the time the Registration
Statements and any amendments thereto became effective and at the date of this
Agreement, the Registration Statements and any amendments thereto conformed and
will conform in all material respects to the requirements of the Securities Act
and did not and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at time the Prospectus or any amendment or supplement
thereto was issued and, as of the date hereof, conform in all material respects
to the requirements of the Securities Act and did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 



3

 

 

(e) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Holder regarding the Company and its subsidiaries, their respective
businesses and the transactions contemplated hereby, including but not limited
to the disclosure set forth in the SEC Reports, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. As used herein, “SEC
Reports” means all reports, schedules, forms, statements and other documents
required to be filed by the Company with the Commission pursuant to the
reporting requirements of the 1934 Act, including all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement and as of the Closing Date:

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms. 

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Holder’s organizational or charter documents, or (ii) conflict with or result in
a violation of any agreement, law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
which would interfere with the ability of the Holder to perform its obligations
under this Agreement.

 

(c) Access to Information. Such Holder acknowledges that it has had the
opportunity to review the reports filed by the Company with the Commission and
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the exercise of the Warrants and the
merits and risks of investing in the Warrant Shares; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. 

 

(d) Holder Status. The Holder is an “accredited investor” as defined in Rule 501
under the Securities Act.

 

(e) Understandings or Arrangements. Such Holder is acquiring the Warrant Shares
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Warrant Shares (this representation and warranty not
limiting such Holder’s right to sell the Warrant Shares pursuant to the
Registration Statements or otherwise in compliance with applicable federal and
state securities laws). Such Holder is acquiring the Warrant Shares hereunder in
the ordinary course of its business.

 

(f) The Holder has good and transferable title to, and is the sole owner of the
Warrants, and all of such Warrants are free and clear of liens, claims or
encumbrances of any kind.

 

(g) Compliance with Limitations on Exercises. The Holder represents and warrants
that as of the Closing, the exercise of the Warrants at the Closing does not
violate the limitations on exercises set forth in Section 1(f) of each Warrant.

 



4

 

 

ARTICLE IV

CLOSING CONDITIONS

 

Section 4.1 Holder’s Closing Conditions. The Holder’s obligations to consummate
the transactions contemplated hereby are subject to satisfaction or waiver, in
the discretion of the Holder, of the following conditions:

 

(a) the Company shall have executed and delivered to the Holder this Agreement;

 

(b) a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver, on an expedited basis, the Warrant Shares to the
Holder via the Depository Trust Company Deposit or Withdrawal at Custodian
system; and

 

(c) the accuracy in all material respects (or to the extent representations or
warranties are qualified by materiality or material adverse effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date
therein, in which case they shall be true and correct as of such date).

 

(d) the Registration Statements shall remain effective and available for the
issuance or resale, as the case may be, of the Warrant Shares.

 

Section 4.2 Company Closing Conditions.  The Company’s obligation to consummate
the transactions contemplated hereby are subject to satisfaction or waiver, in
the discretion of the Company, of the following conditions:

 

(a)  the Holder shall have executed and delivered to the Company this Agreement;

  

(b) the accuracy in all material respects (or to the extent representations or
warranties are qualified by materiality or material adverse effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Holder contained herein (unless as of a specific date therein,
in which case they shall be true and correct as of such date); and

  

(c)  the Holder shall have executed a Voting and Support Agreement in the form
attached hereto as Exhibit A with regard to the Company’s anticipated reverse
triangular merger with Marker Therapeutics, Inc.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 [Reserved]

 

Section 5.2 Other Holders. The Company acknowledges and agrees that the
obligations of the Holder under this Agreement are several and not joint with
the obligations of any other holder or any other holders of the Series A
Warrants, Series A-1 Warrants, Series C Warrants, Series D Warrants, Series D-1
Warrants, Series E Warrants, Series E-1 Warrants, Series F Warrants and Series
F-1 Warrants of the Company (each, an “Other Holder”) under any other agreement
related to the exercise of such warrants (“Other Warrant Exercise Agreement”),
and the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder or under any such Other Warrant Exercise
Agreement. Nothing contained in this Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and the Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and the Other Holders are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and the Company acknowledges that
the Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Warrant Exercise Agreement. The Company and the Holder confirm that
the Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce their rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. The Company hereby represents and warrants as of
the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Other Holder with respect to any Other Warrant
Exercise Agreement (or any amendment, modification or waiver thereof) (each an
"Amendment Document"), is or will be more favorable to such Other Holder than
those of the Holder pursuant to this Agreement. If prior to Closing, the Company
enters into an Amendment Document, then (i) the Company shall provide notice
thereof to the Holder immediately following the occurrence thereof and (ii) the
terms and conditions of this Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Amendment Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 5.2 shall
apply similarly and equally to each Amendment Document.

 



5

 

 

Section 5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
Section 8 of the Warrants.

 

Section 5.4 Survival. All representations and warranties (as of the date such
representations and warranties were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Warrant Shares. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 5.5 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 5.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
Section 11 of the Warrants.

 

Section 5.8 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 5.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 5.10 Effectiveness. This Agreement shall be effective only upon the
Company returning a fully-executed copy of this Agreement to the Holder.

 

[Signature Pages to Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  TAPIMMUNE INC.  

 

 

    By:  /s/Peter Hoang    

Name: Peter Hoang

Title: President and Chief Executive Officer

 

Wire Instructions:

 

DOMESTIC WIRE

 

ABA   Bank Name   Bank Address   Beneficiary Account Number (BNF)   Beneficiary
Account Name  

 

FOREIGN WIRE

 

ABA   Bank Name   Bank Address   Beneficiary Account Number (BNF)   Beneficiary
Account Name   SWIFT Code  

 

[Signature Page to Warrant Exercise Agreement (Empery)]

 

  

[HOLDER SIGNATURE PAGE TO

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder: Empery Asset Master, Ltd

 

Signature of Authorized Signatory of Holder: /s/Brett Director

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management,
Authorized Agent of the Holder

 

Date: May 14, 2018



 

Total Number of Series D Warrant Shares Underlying Series D Warrant: 59,555

Revised Series D Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $148,887.50

Number of Series D Warrant Shares to be Issued Upon Exercise: 59,555

 

Total Number of Series E Warrant Shares Underlying Series E Warrant: 59,555

Revised Series E Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $148,887.50

Number of Series E Warrant Shares to be Issued Upon Exercise: 59,555

 

Total Number of Series F Warrant Shares Underlying Series F Warrant: 59,555

Revised Series F Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $148,887.50

Number of Series F Warrant Shares to be Issued Upon Exercise: 59,555

 

 

 DWAC Instructions for Warrant Shares:

 

An aggregate of 178,665 Warrant Shares to be delivered to the following account:

DTC:

Account Name:

Account #:

 

[Signature Page to Warrant Exercise Agreement (Empery)]

 

 

[HOLDER SIGNATURE PAGE TO

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder: Empery Tax Efficient, LP

 

Signature of Authorized Signatory of Holder: /s/Brett Director

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management,
Authorized Agent of the Holder

 

Date: May 14, 2018


 

Total Number of Series D Warrant Shares Underlying Series D Warrant: 14,241

Revised Series D Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $35,602.50

Number of Series D Warrant Shares to be Issued Upon Exercise: 14,241

 

Total Number of Series E Warrant Shares Underlying Series E Warrant: 14,241

Revised Series E Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $35,602.50

Number of Series E Warrant Shares to be Issued Upon Exercise: 14,241

 

Total Number of Series F Warrant Shares Underlying Series F Warrant: 14,241

Revised Series F Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $35,602.50

Number of Series F Warrant Shares to be Issued Upon Exercise: 14,241

 

 

DWAC Instructions for Warrant Shares:

 

An aggregate of 12,174 Warrant Shares to be delivered to the following account:

DTC:

Account Name:

Account #:

 

An aggregate of 30,549 Warrant Shares to be delivered to the following account:

DTC:

Account Name:

Account #:

 

[Signature Page to Warrant Exercise Agreement (Empery)]

 

 

[HOLDER SIGNATURE PAGE TO

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder: Empery Tax Efficient II, LP

 

Signature of Authorized Signatory of Holder: /s/Brett Director

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management,
Authorized Agent of the Holder

 

Date: May 14, 2018

 

Total Number of Series D Warrant Shares Underlying Series D Warrant: 119,538

Revised Series D Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $298,845.00

Number of Series D Warrant Shares to be Issued Upon Exercise: 119,538

 

Total Number of Series E Warrant Shares Underlying Series E Warrant: 119,538

Revised Series E Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $298,845.00

Number of Series E Warrant Shares to be Issued Upon Exercise: 119,538

 

Total Number of Series F Warrant Shares Underlying Series F Warrant: 119,538

Revised Series F Warrant Exercise Price: $2.50

Aggregate Exercise Price to be Paid: $298,845.00

Number of Series F Warrant Shares to be Issued Upon Exercise: 119,538

 

 

DWAC Instructions for Warrant Shares:

 

An aggregate of 358,614 Warrant Shares to be delivered to the following account:

DTC:

Account Name:

Account #:

 



[Signature Page to Warrant Exercise Agreement (Empery)]

